DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, 15, and 20 all of the prior art of record fails to teach or suggest the limitation of claim 1, a travel control apparatus that controls automated driving travel of a vehicle by making a transition between a plurality of control states based on a surrounding environment of the vehicle, the travel control apparatus comprising: a skill level acquisition unit configured to acquire a skill level of a vehicle occupant about automated driving; and a control unit configured to control the automated driving travel of the vehicle in one of the plurality of control states based on the surrounding environment of the vehicle sensed by a sensing unit, wherein in a case where it is determined, based on a result of sensing by the sensing unit, that a transition can be made from a first control state, one of the plurality of control states, to a second control state, which has a higher automatization rate of the automated driving travel or has a lower level of requested task to the vehicle occupant than the first control state, the control unit controls performing an automated driving function in the second control state based on the skill level, wherein the skill level acquisition unit acquires the skill level based on an achievement ratio of requested tasks that is calculated from an output count of the requested tasks to the vehicle occupant and a count of appropriate actions taken by the vehicle occupant with respect to the requested tasks, the skill level based on the achievement ratio of the requested task is an index that changes dynamically in a time-based driving  the skill level acquisition unit determines whether the vehicle occupant has taken an appropriate action with respect to each request for an action and acquires the skill level in a form of the achievement ratio of the requested task that is calculated based on a result of the determination, in a case where the skill level of the vehicle occupant is higher than a threshold value, the control unit enables the operation of the automated driving function in the second control state, and in a case where the skill level of the vehicle occupant is equal to or lower than the threshold value, the control unit prevents the operation of the automated driving function in the second control state. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior arts are Toyoda (US20180322715A1) and Inoue (US20170088174A1).
Toyoda discloses the system, methods, and other embodiments described herein relate to engaging a driver of a vehicle about driving behaviors. In one embodiment, a method includes computing predicted controls according to at least a defined skill level of the driver. The predicted controls indicate how to control the vehicle to maintain the vehicle along a driving path on a roadway. The method includes, in response to receiving manual control inputs from the driver, generating control feedback to the driver about the manual control inputs based, at least in part, on a difference between the manual control inputs and the predicted controls. 
Inoue teaches driving assistance made by applying steering assist torque. Tt is desirable that the extent or mode of the driving assistance be allowed to be changed or adjusted depending on .


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagawa (US20190344790A1) teaches the suggestion determination unit 150 may determine the driving skill of the driver and determine a suggestion timing when the driving skill is equal to or less than a threshold. Therefore, the suggestion determination unit 150 corresponds to a skill determination unit. The threshold in this case can be arbitrarily set. The suggestion determination unit 150 may determine the driving skill of the driver and determine a suggestion timing when the driving skill is equal to or less than the threshold. In this case, the driving skill of the driver is determined and, when the driving skill is equal to or less than the threshold, the selection suggestion is performed. The suggestion timing may also be determined when the travel in which the driving skill is equal to or less than the threshold is finished. The end of the travel of the present vehicle may be, as described above, stop of the present vehicle, parking of the present vehicle, or parking in the premise of the driver. In this case, the driving skill of the driver is determined and, at the timing when the travel in the case where the driving skill is equal to or less than the threshold is finished, the selection suggestion is performed.
Oba (US20170364070A1) teaches a method for switching modes for operating a vehicle, a non-transitory computer-readable medium for performing the method, and information processing apparatuses. The method includes determining, by circuitry of an information processing apparatus, whether a mode for operating the vehicle is to be switched from one of autonomous and manual driving modes to the other of the autonomous and manual driving modes. A state of a driver of the vehicle is 
Hoye (US20180032072A1) teaches the processor 102 monitors a driver's skill and changes to the driver's skill over time to determine the driver's effectiveness, experience, and coaching needs. The processor 102 establishes a new baseline skill level if the processor observes that the driver consistently performs at a particular level. The processor 102 measures the change in a driver's skill over time by comparing the driver's performance with previous events and trips. The processor 102 determines when a driver is capable of taking control of a vehicle having an AV, as further described herein with respect to FIGS. 4 and 5. The processor 102 is configured to determine when to engage and disengage the AV during a trip according to the techniques described herein. The processor 102 maintains driver alertness. For example, even when the AV mode is available, the processor 102 can recommend that the driver take control to practice a driving skill, as further described herein with respect to FIG. 6. In some embodiments, the processor 102 is configured to record events and report the events to the vehicle data server 108.
Mitchell (US20190049954A1) teaches determining a measure of driving skill of an operator of the autonomous vehicle, wherein selecting one of the plurality of operational modes for the autonomous vehicle is further based on the measure of driving skill.
Chang (US20120215375A1) teaches the transmitted information helps the trainer module 104 determine the driver's current skill level based on current road conditions, the driver's historical driving skill levels, and/or general population's skill levels. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665